Guerry, J.
1. The ground of the motion for a new trial based on alleged disqualification of the trial judge is without merit. It does not appear that the defendant himself did not, before the trial, have notice of this alleged disqualification, and the affidavit of counsel is insufficient to establish such relationship between the judge and the plaintiff. Knight v. State, 143 Ga. 678 (8) (85 S. E. 915).
2. The other special grounds of the motion are without merit.
3. The evidence supports the verdict, and the court did not err in overruling the motion for a new trial based on the general grounds.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.